DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

ROBERT GINDEL, KEVIN HUMPHREY, XIOADAN SONG, WEIJING LI,
   PATRICIA JACOBS, CRAIG HANDWRECKER, JOHN WOODS,
MICHELLE CHARBONNEAU, ANNIE BROUSSEAU, CLAUDE RACINE,
 ROLAND SKERGET, ANNE SMART, ANTHONY D’ACUNTO, GREGG
  LUTZ, ERIC NEMETH, JUDITH GRASSO, LORI BRYAN, BRIAN
             STREICHER, AND GRACE MACKEY,
                       Appellants,

                                      v.

  CENTEX HOMES, CENTEX REAL ESTATE CORPORATION, 2728
HOLDING CORPORATION, PULTE HOME CORPORATION, AND PULTE
                     CORPORATION,
                       Appellees.

                                No. 4D17-2149

                            [    April 3, 2019    ]


  Appeal from the Circuit Court for the Fifteenth Judicial Circuit; Palm
Beach County, Edward L. Artau, Judge; L.T. Case No. 50-2014-CA-
005369.

  Scott C. Harris of Whitfield Bryson & Mason, LLP, Raleigh, NC, for
appellants.

   Luis E. Ordonez and Gabriel A. Alfonso of Quintairos, Prieto, Wood &
Boyer, P.A., Miami, John H. Dannecker, Derrick M. Valkenburg, and
Jennifer P. Sommerville of Shutts & Bowen, LLP, Orlando, and Jason B.
Gonzalez of Shutts & Bowen, LLP, Tallahassee, for appellees.

                        On Motion for Certification

   PER CURIAM.

   Appellees request this Court to certify that its decision is in direct
conflict with a decision of another district court of appeal, and/or that the
decision passes upon a question of great public importance. Pursuant to
Florida Rule of Appellate Procedure 9.030(a)(2)(A)(v), we grant the motion
for certification. Because reasonable people may differ on the
interpretation of applicable Florida Supreme Court precedent as it applies
to the interpretation of sections 95.11(3)(c) and 558.004, Florida Statutes
(2014), we certify the following question to the Florida Supreme Court as
one of great public importance:

  DOES COMPLIANCE WITH THE NOTICE REQUIREMENT UNDER
SECTION 558.004(1), FLORIDA STATUTES (2014) CONSTITUTE THE
COMMENCEMENT OF A CIVIL ACTION OR PROCEEDING SUFFICIENT TO
TOLL THE STATUTE OF REPOSE SET FORTH IN SECTION 95.11(3)(C),
FLORIDA STATUTES (2014)?

FERNANDEZ and SCALES, Associate Judges, and SUAREZ, Senior Associate
Judge, concur.




                                    2